UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22783 Oppenheimer SteelPath Master MLP Fund, LLC (Exact name of registrant as specified in charter) 6803 S. TucsonWay Centennial, CO 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, NY 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: September 30 Date of reporting period: March 31, 2014 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Table of Contents Fund Expenses 4 Top Holdings and Allocations 6 Statement of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Portfolio Proxy Voting Policies and Procedures; Updates to Statements of Investments 23 Directors and Officers 24 PORTFOLIO MANAGERS: Stuart Cartner and Brian Watson, CFA AVERAGE ANNUAL TOTAL RETURNS AT 3/31/14 Oppenheimer SteelPath Master MLP Fund, LLC Alerian MLP Index S&P 500 Index 6-Month 12.39% 7.25% 12.51% 1-Year Since Inception (12/28/12) Performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the data quoted. Returns do not consider capital gains or income taxes on an individual’s investment. Returns for periods of less than one year are cumulative and not annualized. The Fund’s performance is compared to the performance of the Alerian MLP Index and the S&P 500 Index. The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships that provides investors with an unbiased, comprehensive benchmark for this asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a total-return basis (AMZX).The S&P 500 Index is an index of large-capitalization equity securities that is a measure of the general domestic stock market. The Indices are unmanaged and cannot be purchased directly by investors. While index comparisons may be useful to provide a benchmark for the Fund’s performance, it must be noted that the Fund’s investments are not limited to the investments comprising the Indices. Index performance includes reinvestment of income, but does not reflect transaction costs, fees, expenses or taxes. Index performance is shown for illustrative 2 OPPENHEIMER STEELPATH MASTER MLP FUND purposes only as a benchmark for the Fund’s performance, and does not predict or depict performance of the Fund. The Fund’s performance reflects the effects of the Fund’s business and operating expenses. The Fund’s investment strategy and focus can change over time. The mention of specific fund holdings does not constitute a recommendation by OppenheimerFunds, Inc. or its affiliates. Shares of Oppenheimer SteelPath Master MLP Fund, LLC are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933 (the “Securities Act”), as amended. Investments in the Fund may only be made by certain “accredited investors” within the meaning of Regulation D under the Securities Act, including other investment companies. This report does not constitute an offer to sell, or the solicitation of an offer to buy, any interests in the Fund. Shares of Oppenheimer funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including the possible loss of the principal amount invested. OPPENHEIMER STEELPATH MASTER MLP FUND 3 Fund Expenses Fund Expenses. As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. These examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000.00 invested at the beginning of the period, October 1, 2013 and held for the entire 6 month period ended March 31, 2014. Actual Expenses. The first section of the table provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600.00 account value divided by $1,000.00 8.60), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes. The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio, and an assumed rate of return of 5% per year before expenses, which is not the actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the “hypothetical” section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 OPPENHEIMER STEELPATH MASTER MLP FUND Beginning Account Value October 1, 2013 Ending Account Value March 31, 2014 Expenses Paid During 6 Months Ended March 31, 2014 1,2 Actual Hypothetical 1. Actual expenses paid are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period) from October 1, 2013 to March 31, 2014. 2. Hypothetical Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The annualized expense ratio based on the six months ended March 31, 2014 is 0.85%. OPPENHEIMER STEELPATH MASTER MLP FUND 5 Top Holdings and Allocations TOP TEN MASTER LIMITED PARTNERSHIP HOLDINGS Summit Midstream Partners LP 7.06% Seadrill Partners LLC 6.14% Energy Transfer Equity LP 5.18% Buckeye Partners LP 4.74% Sunoco Logistics Partners LP 4.43% Access Midstream Partners LP 4.41% Magellan Mistream Partners LP 4.39% ONEOK Partners LP 4.04% Energy Transfer Partners LP 3.96% MarkWest Energy Partners LP 3.51% Portfolio holdings and allocations are subject to change.Percentages are as of March 31, 2014, and based on net assets. PORTFOLIO ALLOCATION Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total value of investments. 6 OPPENHEIMER STEELPATH MASTER MLP FUND STATEMENT OF INVESTMENTS March 31, 2014 / Unaudited Description Shares Value Master Limited Partnership Shares — 86.3% Coal — 1.5% Alliance Holdings GP LP $
